     Case 2:17-cv-01434-KJM-JDP Document 60 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    CHRISTOPHER LIPSEY, Jr.                           Case No. 2:17-cv-01434-KJM-JDP (PC)
11                       Plaintiff,                     ORDER TO SHOW CAUSE WHY
                                                        SANCTIONS SHOULD NOT BE IMPOSED
12           v.                                         FOR FAILURE TO TIMELY FILE AN
                                                        ANSWER
13    REDDY, et al.,
                                                        FOURTEEN-DAY DEADLINE
14                       Defendants.
15

16          On September 17, 2020, the previously assigned magistrate judge ordered the claims

17   against defendants Ortiz, Smith, and Reddy contained in the fifth amended complaint to proceed

18   past screening and directed those defendants to file a responsive pleading within the time allotted

19   by the Federal Rules of Civil Procedure. ECF No. 54. To date, defendants have neither filed an

20   answer nor otherwise responded to the fifth amended complaint.

21          Accordingly, defendants are ordered to show cause, within fourteen days, why sanctions

22   should not be imposed for their failure to comply with the September 17, 2020 order. ECF No.

23   54; see E.D. Cal. L.R. 110 (“Failure of counsel or of a party to comply with . . . any order of the

24   Court may be grounds for imposition by the Court of any and all sanctions authorized by statute

25   or Rule or within the inherent power of the Court.”). Defendants shall also file a responsive

26   pleading to the fifth amended complaint within fourteen days of the date of this order. Failure to

27   comply with this order may result in the imposition of sanctions, including a recommendation that

28   defendants’ default be entered.
                                                        1
     Case 2:17-cv-01434-KJM-JDP Document 60 Filed 11/17/20 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   November 17, 2020
 4                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
